Citation Nr: 1144300	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  08-26 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma as an aircraft mechanic during service.

2.  Hearing loss of either ear is not shown either in service or for 36 years following the Veteran's separation from service and competent evidence fails to identify a nexus between any currently existing hearing loss and the Veteran's period of service or any event thereof.

3.  Tinnitus of either ear is not shown either in service or for approximately 36 years following the Veteran's separation from service and competent evidence fails to identify a nexus between any currently existing tinnitus and the Veteran's period of service or any event thereof.

4.  The Veteran had no service in the Republic of Vietnam.

5.  The Veteran's service treatment records reflect no evidence of diabetes in service, or a diagnosis of diabetes on service separation in July 1970, or for many years after service separation.

6.  The competent evidence of record weighs against a finding that the currently diagnosed diabetes mellitus was attributable to his military service, to include due to exposure to herbicides.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service, nor may a sensorineural hearing loss of either ear be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  Tinnitus was not incurred in or aggravated by service, nor may tinnitus of either ear be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1131 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  Diabetes mellitus was not incurred in, or aggravated by active military service, and may not be presumed to have been so incurred, to include as a result of exposure to herbicides during service.  38 U.S.C.A. §§ 1110, 1116, 1154, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The notice requirements were met in this case by letter sent to the Veteran in April 2006.  The letter advised the Veteran of the information necessary to substantiate his claims, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case in the April 2006 letter.  The content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices.

The Board concludes that VA's duty to assist has been satisfied.  The Veteran's enlistment and separation examinations, service treatment records, private, and VA medical records are in the file.  The claimant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of claims for disability compensation, the assistance provided to the claimant shall include providing medical examinations or obtaining medical opinions when such examinations or opinions are necessary to make a decision on the claims.  An examination or opinion shall be treated as being necessary to make a decision on a claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claims.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).

The Veteran has been provided with a VA audiological examination in August 2006 during the appeal period.  This examination initially was not adequate for rating purposes, the examination was supplemented in December 2006 with a complete review of the claims file and service treatment records.  The examiner then offered a detailed medical opinion regarding the hearing loss and tinnitus disorders.  This examination is adequate for rating purposes because it was based on a thorough examination, a description of the Veteran's pertinent medical history, a review of the claims file, appropriate testing, and provided an etiology opinion with a rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The Veteran has not been provided with a VA examination for his diabetes mellitus. 
The Board finds that while there is competent evidence of current diabetes; there also is not sufficient evidence to indicate that any event or injury occurred in service to include diabetes.  The Veteran did not serve in Vietnam, nor did he serve overseas, or in any area which was known to have had herbicide usage.  The Board further notes that neither is there an indication that the disability may be associated with the Veteran's service other than his conclusory lay statements, which, by themselves, are insufficient to trigger the duty to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  The Veteran does not allege any event or injury occurring during service.  He basis his theory of service connection on herbicide exposure which has not been shown during his period of service.  

VAMC treatment records do not reveal a diagnosis of diabetes, until many years after service separation.  There is no evidence of any incident of diabetes in service and no indication of any link to service of his current diabetes.  Thus there is no duty to provide a VA examination regarding the claim for service connection.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claims.

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Decision

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).   In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have incurred during service if they become disabling to a compensable degree within one year of separation from active duty. 38 C.F.R. § 3.307.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d).  In fact, a claimant may establish direct service connection for a hearing disability which initially manifests itself several years after separation from service on the basis of evidence showing that the current hearing loss is causally related to injury or disease suffered in service.  Hensley v. Brown, 5 Vet. App. 155, 164 (1993).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also, 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

1. Hearing Loss and Tinnitus 

The Veteran claims, in essence, that while serving on active duty he was exposed to acoustic trauma from working as an aircraft mechanic and that he developed hearing loss and tinnitus as a result.   At one point he had his protective earmuffs blown off by a jet engine afterburner causing him to bleed from his ears and be unable to hear for some period of time.  

Service department records indicate that the Veteran's military occupational specialty during service was that of an aircraft mechanic.  In this instance, the Board accepts the Veteran's account that he sustained acoustic trauma in service as a result of exposure to aircraft engine noise while serving as an aircraft mechanic.  However, there is no showing of either hearing loss or tinnitus in service or for many years after service and, in addition, competent evidence linking the claimed disorders to service is absent from the claims folder.  
Entitlement to service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, which provide: "For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent." This regulation defines hearing loss disability for VA compensation purposes.  See Hensley, 5 Vet. App. at 157 (the threshold for normal hearing is from zero to 20 dB, and higher threshold levels indicate some degree of hearing loss).

Prior to October 31, 1967, audiometric results were reported in ASA standards in service treatment records.  After that date, they were reported in ISO-ANSI standards.  In order to facilitate data comparison, the ASA standards measured for tests prior to October 31, 1967 have been converted to ISO-ANSI standards and are represented by the figures shown in parentheses below.  

In the Veteran's enlistment audiological examination in July 1966 pure tone thresholds, in decibels, were as follows:

To convert to ISO (ANSI) units the following has been added as shown in parenthesis.
                             +15                 +10                +10                +10                 +5
HERTZ
500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
0 (10)

0 (5)
LEFT
-5 (10)
 0 (10)
0 (10)

 -10 (-5)

The Veteran underwent several audiological and hearing conservation examinations during service.  These all revealed normal bilateral hearing throughout his 4 years of service.  Pure tone thresholds, in decibels, were as follows:

September 1966: 
                             +15                 +10                +10                +10                 +5
HERTZ
500
1000
2000
3000
4000
RIGHT
-5 (10)
 0 (10)
      0 (10)
     0 (10)
5 (10)
LEFT
-5(10)
     0 (10)
      0 (0)
     0 (10)
-10 (-5)

July 1967:
                             +15                 +10                +10                +10                 +5
HERTZ
500
1000
2000
3000
4000
RIGHT
      0 (15)
5(15)
5(15)
15(25)
15(20)
LEFT
      0 (15)
-10(0)
-10(0)
-5(5)
-5(0)

February 1968:

HERTZ
500
1000
2000
3000
4000
RIGHT
-5
-5
5
0
10
LEFT
5
-5
0
5
10

The Veteran's June 1970 separation examination revealed pure tone thresholds, in decibels as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
5
5
5
5
15
LEFT
5
5
5
10
10

The Veteran was afforded a VA examination in August 2006.  The examiner noted the claims file and service treatment records were not available.  No opinion could be offered without the claims file being reviewed.  The Veteran reported an incident while under a F4 Phantom jet, the engines were placed into after burner and his earmuffs were pulled off by the jet engine thrust.  He stated that he had bleeding from the ears afterwards.  However, he did not seek any medical attention.  He noted tinnitus and hearing loss about two years after service.  He noted that while in college, voices faded in and out making it difficult to hear some instructors.  He denied any post military noise exposure.  His hearing worsened during the past 10 to 15 years.  An audiological evaluation reported that pure tone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
25
25
35
45
45
LEFT
30
25
35
45
45

Average pure tone thresholds, in decibels (dB), were 38 dB, right and 38 dB, left.  
The examiner found that speech recognition testing, performed with the Maryland CNC word list, revealed speech recognition ability of 100 percent in the right ear, and 96 percent in the left ear.  

A December 2006 addendum to the examination noted that the claims file and service treatment records had been reviewed by the August 2006 VA examiner.  He noted that there was no report of any complaints, treatment, or diagnosis of tinnitus during service.  The Veteran underwent audiology testing throughout his 4 years of service.  All of the tests reflected hearing well within normal limits.  Likewise the June 1970 separation examination was also within normal limits.  

The examiner noted that it was commonly accepted in audiology that hearing loss and tinnitus occurred at the time of, or soon after, an acoustic trauma event.  Although the Veteran stated that his headset fell off of his ears, and resulted in bleeding from his ears, no hearing loss was recorded, nor did he seek medical attention at that time.  His report of his hearing "fading in and out" while attempting college classes could be due to numerous causes, such as eustachian tube dysfunction, excessive ear wax, or an ear infection.  He did not note hearing loss or tinnitus until at least one year after his discharge.  Therefore based on the facts of record in the service treatment records, the examiner opined that, "it is my clinical opinion that the present hearing loss and reported tinnitus are less likely as not associated with his active military duties."

Based on the evidence of record, the Board concludes that service connection for a bilateral hearing loss disability is not warranted.  The evidence of record indicates that the Veteran's bilateral hearing was entirely normal throughout service and at the time of service separation.  The Board finds there is no credible and competent evidence of record demonstrating that the Veteran suffered a bilateral hearing loss during service.  He noted at his August 2006 VA examination that he only began noticing hearing problems and tinnitus about two years after separation from service.  

The VA audiologist in December 2006 opined that the Veteran's hearing loss was not caused by noise exposure in service and occurred after he left service.  He based his opinion on the evidence of normal audiological evaluations throughout his 4 years of service.  All of the audiological evaluations reflected hearing well within normal limits.  Likewise the June 1970 separation examination was also within normal limits.  He also noted that there was no evidence of any treatment or complaints of hearing loss or tinnitus during service, or during the first year after service.    

The Board finds that the preponderance of the evidence is against service connection for a bilateral hearing loss.  First, there is no evidence of a bilateral hearing loss during military service.  As noted above, per the Veteran, there was no evidence of a bilateral hearing loss until approximately 2 years after service separation.  Third, there is no competent medical evidence in the record that links any current bilateral hearing loss or tinnitus to an incident of the Veteran's active military service.  

The Veteran asserts that he has hearing loss and tinnitus as a result of in-service acoustic trauma.  He is able to offer competent testimony as to what his senses tell him, see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994) and, while service treatment records in no way identify hearing loss or tinnitus of either ear, the Board finds that the Veteran experienced acoustic trauma in service.  

The Veteran reports experiencing tinnitus and the December 2006 VA examiner noted that it was commonly accepted in audiology that hearing loss and tinnitus occurred at the time of, or soon after, an acoustic trauma event.  Although the Veteran stated that his headset fell off of his ears, and resulted in bleeding from his ears, no hearing loss or tinnitus was recorded, nor did he seek medical attention at that time.  No hearing loss or tinnitus is shown in service.  Hearing loss and tinnitus were not noted until the August 2006 VA examination, or 36 years after the Veteran's separation from service in July 1970.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider a veteran's entire medical history, including a lengthy period of absence of complaints]; see also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be considered in weighing the evidence].   It, too, is significant that competent evidence fails to link either hearing loss or tinnitus to the Veteran's period of military service or any event thereof, inclusive of acoustic trauma.  No medical professional furnishes any finding or opinion linking any existing hearing loss or tinnitus of the Veteran to his period of service or any injury or acoustic trauma therein.  The only medical professional to address the question of linkage between the entities in question and his period of service determined that the Veteran's bilateral hearing loss and any tinnitus was not caused by or due to exposure to noise while in service.  

While the Veteran himself argues that in-service events led to the onset of hearing loss and tinnitus, he is without the medical background or training to render a competent opinion as to medical diagnosis or etiology of either disability at issue. As indicated above, the Veteran is competent to set forth what comes to him through his senses, but hearing loss or tinnitus complaints dating to service or within reasonable proximity of service discharge are not indicated in this instance. To the extent that the Veteran is claiming continuity of symptomatology per 38 C.F.R. § 3.303(b)) during the gap over 36 years for bilateral hearing loss and tinnitus, the absence of any contemporaneously recorded medical or lay evidence of any pertinent complaint or symptom weighs against the claim. Maxson, supra.  Simply put, the negative contemporaneously recorded medical evidence (i.e., the separation examination) and the absence of pertinent abnormal findings for so many years are more credible and persuasive than any current statement of service-related hearing loss or tinnitus advanced in connection with the claim for VA compensation filed in February 2006.  Moreover, competent medical evidence linking either claimed disorder to service or any service event is lacking. 

Here, there is no doubt that the Veteran experienced acoustic trauma in service; however, the resulting effects of that acoustic trauma are not established by the record.  There is no contemporaneous lay or medical evidence in service or for over 36 year post service for bilateral hearing loss and tinnitus.

For the reasons stated above, the Board finds that the preponderance of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus. Accordingly, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant").

2. Diabetes Mellitus

The Veteran contends that his diabetes was related to active service.  He alleges that he had to clean and wash jet aircraft which were returning from Vietnam and drenched with herbicides.  He now suffers from diabetes as a result of that herbicide exposure.

If a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain specified diseases, to include diabetes mellitus.  38 C.F.R. §§ 3.307, 3.309.  A Veteran is presumed exposed to an herbicide agent if he or she had active military, naval, or air service, in the Republic of Vietnam from January 9, 1962 through May 7, 1975, "unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a) (6) (iii).  

In the case of a Veteran who served in the Republic of Vietnam during the Vietnam era service connection will be presumed for certain specified diseases, including diabetes, based on presumed exposure to herbicide agents (e.g., Agent Orange) in Vietnam.   For the Agent Orange presumption of service connection to apply, diabetes must be manifest to a degree of 10 percent or more anytime after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a) (6), 3.309(e).  Service personnel records do not reflect that the Veteran served in Vietnam during the Vietnam era.

Notwithstanding the foregoing, the Veteran may still establish service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999).  

No diabetes disability was found upon entrance into service.  The service treatment records are silent as to any diabetes conditions.  An examination completed upon separation in June 1970 contains no indication of diabetes.  The Veteran's DD-214 separation document indicates that he has no foreign or sea service.

In February 2006 the Veteran filed a claim for service connection for diabetes mellitus.  He alleged that he had been exposed to herbicides while servicing jet aircraft which had been returned to the USA from Vietnam, and "which flew through the herbicides in the Vietnam War." 

When asked by the RO for evidence to support his claim, he noted that he had been stationed at George Air Force Base, California where he served as an aircraft mechanic.  His duties included inspecting fighter aircraft and maintaining training aircraft.  He asserted that the aircraft arrived from Vietnam still saturated with herbicides (like Agent Orange), and all other forms of undisclosed chemicals.   He alleged that he was in constant contact with the herbicide saturated aircraft as well as all fluids used for repair and maintenance.  

To the extent that the Veteran's statements suggest that he is claiming his current 
diabetes is due to in-service exposure to herbicides, including Agent Orange, the evidence of record does not show that he served in Vietnam nor does he claim that he served in Vietnam.  The Veteran has not submitted any evidence supporting his claim, either on a presumptive or on a direct basis.

The Board notes that while the Veteran is competent to state that he was exposed to herbicides in service, he is not competent to identify the cause of his diabetes, to include as whether it was caused by herbicide exposure.  The Board finds, therefore, that the Veteran is not competent to provide evidence regarding whether the currently diagnosed diabetes was attributable to service.  See generally Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The file contains extensive VAMC treatment records which contain treatment records for diabetes.  None of the records reveal any medical opinion which relates diabetes to the Veteran's period of active service to include exposure to herbicides.

The Board finds that the preponderance of the evidence is against the Veteran's claim, including as secondary to in-service herbicide exposure.  The Veteran alleges that he was exposed to herbicides while servicing aircraft returning from Vietnam while stationed in George Air Force Base in California.  There is no supporting evidence in the Veteran's available service personnel and treatment records that he was exposed to herbicides during active service.   

As the Veteran's in-service herbicide exposure cannot be presumed, the Board finds that service connection for diabetes on a presumptive basis due to in-service herbicide exposure is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).

The Veteran finally is not entitled to service connection for diabetes mellitus on a direct service connection basis.  The Veteran's service treatment records show no complaints or diagnosis of diabetes mellitus at any time during active service and no exposure to herbicides.  He was normal clinically at his enlistment and separation physical examinations. The Board acknowledges that the Veteran has been treated for diabetes mellitus beginning approximately in 2004, more than three decades after his service separation.  The Board also acknowledges that the Veteran has been diagnosed as having diabetes mellitus.  There is no indication in any of the Veteran's post-service medical treatment records that his diabetes mellitus is related to active service.  Neither have any of the Veteran's post-service VA treating physicians related his diabetes mellitus to active service.  The Veteran has not identified or submitted any competent medical evidence relating his current diabetes mellitus to active service.  The Veteran has not asserted that he has experienced continuity of symptomatology since service.  In fact, the first treatment or diagnosis of diabetes mellitus was approximately in 2004, approximately 34 years after service.  Thus, the Board finds that service connection for diabetes mellitus on a direct service connection basis also is not warranted.

In view of the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for diabetes.  Therefore, the benefit of the doubt doctrine is not applicable and the claim for service connection for diabetes is denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for a bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for diabetes mellitus is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


